IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                     SEPTEMBER 1997 SESSION
                                                  FILED
                                                 September 17, 1997

                                                  Cecil Crowson, Jr.
STATE OF TENNESSEE,             )                 Appellate C ourt Clerk
                                )    NO. 02C01-9610-CR-00377
      Appellee,                 )
                                )    SHELBY COUNTY
VS.                             )
                                )    Hon. Bernie Weinman, Judge
RANDY S. WATSON,                )
                                )    (Habitual Motor Vehicle Offender)
      Appellant.                )




FOR THE APPELLANT:                   FOR THE APPELLEE:

BRETT B. STEIN                       JOHN KNOX WALKUP
100 N. Main Street                   Attorney General and Reporter
Number 3102
Memphis, TN 38103                    KENNETH W. RUCKER
                                     Assistant Attorney General
                                     Criminal Justice Division
                                     450 James Robertson Parkway
                                     Nashville, TN 37243-0493

                                     WILLIAM L. GIBBONS
                                     District Attorney General

                                     REGINALD HENDERSON
                                     Assistant District Attorney General
                                     201 Poplar Avenue, Suite 301
                                     Memphis, TN 38103




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                   OPINION



       Appellant contends the Habitual Motor Vehicle Offender Act (HMVO Act)

violates double jeopardy principles. On May 9, 1996, appellant was declared an

Habitual Motor Vehicle Offender (HMVO) based upon appropriate prior convictions.

His motion to dismiss based upon double jeopardy was denied.

        We AFFIRM the order of the trial court.



                  DOUBLE JEOPARDY AND THE HMVO ACT



       State v. Conley, 639 S.W.2d 435, 437 (Tenn. 1982), found the double

jeopardy defense to be unavailable to the HMVO declaration since the revocation of

driving privileges is remedial and not punitive in nature. This reasoning has been

followed in recent months by this Court in State v. Spears, C.C.A. No. 02C01-9606-

CR-00197 (Tenn. Crim. App. filed July 10, 1997, at Jackson), and State v. Rowlett,

C.C.A. No. 01C01-9605-CC-00211 (Tenn. Crim. App. filed August 22, 1997, at

Nashville). Upon review of the record before us, we find nothing to cause us to hold

differently.



                                  CONCLUSION



       For the foregoing reasons, we AFFIRM the judgment of the trial court.



                                                JOE G. RILEY, JUDGE

CONCUR:



JOE B. JONES, PRESIDING JUDGE



DAVID H. WELLES, JUDGE




                                         2